Citation Nr: 0415132	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability has not been received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an August 1992 rating action, the RO denied service 
connection for a low back disability.  

3.  The evidence received since the RO's August 1992 denial 
of service connection for a low back disability raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The RO's August 1992 decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 19.117, 
19.129, 19.192 (1991).  

2.  The evidence received since the RO's August 1992 
determination is new and material, and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating that portion of 
the veteran's claim which addresses his petition to reopen a 
previously denied claim for service connection for a low back 
disability.  This is so because the Board is taking action 
favorable to the veteran by reopening this claim, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

By an August 1992 rating action, the RO initially denied 
service connection for a low back disorder.  At that time, 
the veteran reported that he had injured his back when he 
fell out of a helicopter during his active military duty.  
The veteran's DD Form 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge, indicates that the veteran 
received light weapons infantry training.  In addition, this 
document reflects that the veteran received multiple 
decorations, medals, and badges, including the Combat 
Infantryman's Badge, the Good Conduct Medal (1st Award) Air 
Medal, and the 1st Class Gunner (M-60) Medal.  

Service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  At the 
separation examination conducted in March 1971, the veteran 
denied ever having experienced back trouble of any kind.  
This evaluation demonstrated that the veteran's spine was 
normal.  Near the time of the veteran's discharge in June 
1971, he reported that he had experienced no change in his 
medical condition since his last separation evaluation.  

According to relevant post-service medical reports, a VA 
examination conducted in May 1972 reflected a normal 
musculoskeletal system.  Due to complaints of lower back 
pain, left leg pain, and weakness of the left foot, the 
veteran, in January 1991, underwent private magnetic 
resonance imaging completed on his lumbosacral spine which 
showed left posterolateral disc herniation at L4-L5; disc 
degeneration at L3-L4, L4-L5, and L5-S1; and diffuse bulging 
annulus at L3-L4.  

X-rays subsequently taken of the veteran's lumbar spine in 
March 1992 showed lumbar spondylosis with intervertebral disc 
height loss at L3-S1.  Computed tomography completed on the 
veteran's lumbar spine on the same day in March 1992 
reflected suspect focal posterolateral disc protrusion at 
L4-L5 on the left with asymmetrical appearance of the 
epidural fat (which the radiologist felt was likely extruded 
caudally), a central disc protrusion at L3-L4 with 
acquired-type central canal narrowing, and broad-based 
annular bulging at L5-S1.  

At a VA psychiatric evaluation completed in April 1992, the 
examiner noted that the veteran's past medical history 
included backache as well as a prolapsed disc.  In the 
following month, the veteran sought VA outpatient treatment 
for complaints of back problems, right hip pain, as well as 
new radicular right thigh and leg pain.  

At a VA spine examination conducted in July 1992, the veteran 
complained of morning back stiffness, occasional weakness in 
his left foot, and continued aching in his back with over use 
or bad weather.  This evaluation of the veteran's lumbar 
spine demonstrated pain on extension and right lateral 
bending, slight tenderness over the trochanteric area of the 
left hip and over the sciatic region of the left buttocks, 
very minimal positive left straight leg raising test, and 
weakness of the left great toe extensor but was otherwise 
negative.  The examiner diagnosed lumbar radiculitis.  

In the August 1992 rating action, the RO considered the 
relevant service, and post service, medical records.  In 
particular, the RO determined that the preponderance of the 
competent evidence of record did not support a finding that 
the veteran's low back disability, characterized as residuals 
of a herniated disc with bulging disc and lumbar radiculitis 
of the lower back, was associated with his active military 
duty.  As such, the RO denied service connection for a low 
back disability.  

Approximately two months later in October 1992, the RO 
notified the veteran of the denial of his claim for service 
connection for a low back disability.  The veteran did not 
initiate an appeal of the denial, which, therefore, became 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 19.117, 19.129, 19.192 (1991).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional records received since the prior final denial 
in August 1992 in the present case include reports of private 
medical care for complaints of low back pain in December 
1978.  Also received since the initial denial of a low back 
claim in August 1992 are reports of continued private and VA 
treatment for, and evaluation of, low back pathology, which 
has been characterized as acute lumbar sprain with left leg 
paresthesias, severe L2-L3 spinal stenosis with large 
superiorly displaced left posterolateral herniated disc 
fragment (which extends superiorly with moderate to severe 
thecal sac and neural foraminal encroachment), very severe 
L4-L5 spinal stenosis due to a combination of diffuse disc 
bulging and marked facet hypertrophy, moderate to severe 
L3-L4 spinal canal stenosis, mild L1-L2 spinal canal 
stenosis, and asymmetrical L5-S1 posterior disc bulging with 
right-sided anterior thecal sac effacement between October 
1998 and October 2003.  

Furthermore, in a November 2002 letter, a private physician 
explained that he has treated the veteran for his lower back 
condition for over 25 years.  Further, this doctor expressed 
his opinion that "it is possible as likely as not that . . . 
[the veteran's] current back condition is directly linked to 
or had it's early onset as a result of combat injury in 
Vietnam as reported to me by the Vietnam Combat Veteran."  

As these documents include medical diagnoses of a current low 
back disability and as one report in particular reflects a 
possible association between this present disorder and the 
veteran's active military duty, the Board finds that the 
statements are clearly probative of the central issue in the 
veteran's case for service connection for a low back 
disability.  Significantly, these records reflect information 
not previously submitted to agency decisionmakers that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of this claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the issue.  See, 38 C.F.R. § 3.156(a) (2003).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
low back disability in August 1992 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a low back 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(2003).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a low back disability has been received, the 
RO must now address the de novo issue for service connection 
for a low back disorder.  In this regard, the Board notes 
that, in the November 2002 letter, the veteran's private 
physician expressed his opinion that "it is possible as 
likely as not that . . . [the veteran's] current back 
condition is directly linked to or had it's early onset  as a 
result of combat injury in Vietnam as reported to me by the 
Vietnam Combat Veteran."  Though indicating that he had 
treated the veteran for 25 years, it is not clear that his 
treatment records have been associated with the record.  The 
doctor did not state in this letter that he had had the 
opportunity to review the veteran's service medical records 
and other clinical data of record.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a pertinent VA 
examination of his low back during the current appeal.  In 
this regard, the Board acknowledges that, in the petition to 
reopen the previously denied claim for service connection for 
a low back disability which was received at the RO in 
November 2002, the veteran stated that he was available for 
an examination and requested that any such evaluation be 
scheduled at the VA Medical Center in Erie, Pennsylvania as 
this facility was located close to his home.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization, the RO should obtain the 
complete treatment folder from the doctor 
who proffered the medical nexus opinion 
in November 2002 and these records should 
be associated with the claims folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any low back 
disability shown on evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

If a low back disability is found on 
examination, the examiner should express 
opinions as to whether it is more likely, 
less likely or as likely as not related 
to and consistent with the veteran's 
assertion of falling from a helicopter 
during his military duty.  The examiner 
should reconcile any opinion with the 
veteran's service medical records, 
including the separation examination 
report, the May 1972 VA examination 
report, and the November 2002 private 
physician's report.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a low back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



